EXHIBIT 10.39
 
LEASE EXTENSION AGREEMENT
 
This extension made this date, February 26, 2013, by and between Annette Kaufman
and Michael Mirsky co-trustees Annette Kaufman Survivor Trust as Lessor, and
Touchpoint Metrics, Inc., a California Corporation as Lessee:
 
The parties have previously entered into a lease (dated July 18, 2010) regarding
the premises located at 251 Sir Francis Drake Blvd., San Anselmo, CA. The term
of that lease shall expire on August 31, 2013.
 
 The term of the lease shall extend as follows:
 
1. The lease shall be extended for three years ending August 31, 2016.
 
2. Rent shall be $2,044.00 per month beginning September 1, 2013.
    Rent shall be $2,095.10 per month beginning September 1, 2014.
    Rent shall be $2,146.20 per month beginning September 1, 2015.
 
3. The option to renew the lease for three years must be exercised no later than
March 1, 2016.
 
 4. Painting of all interior common area walls and doors and cleaning of carpets
will be completed not later than June 1, 2013. Lessor will pay to Lessee $350
per month beginning June 1, 2013 if the painting of the hallway walls and doors
is not complete.
 
5. Upon execution hereof, the Lease Extension Agreement, this addendum shall
become an integral part of the lease. All other terms and provisions of the
lease shall remain in full force.
 
 
 

 Lessor:     Lessee:      MICHAEL MIRSKY      MICHAEL HINSHAW    Michael Mirsky
     Michael Hinshaw                    President, Touchpoint Metrics, Inc.    
                   Date:  3/28/13     Date:  2/26/13                    

 
 
 
 

--------------------------------------------------------------------------------

 
